DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-7, 8, 9, 12, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (CN 209311784 U, of record) in view of D2 (CN 104950416 A, of record).
Regarding claim 1, D1 teaches a head-mounted device (Figs. 1, 2, 9; ¶23-24, ¶30-37), comprising: 
a display (12); 
a lens (14) through which the display is visible from an eye box (Fig. 1), wherein the lens has an optical surface and a non-optical side surface (Fig. 9, lens 14); 
a head-mounted support structure (142) configured to support the display (12), wherein the head-mounted support structure has a support member (32) configured to support the lens (14), wherein the support member (32) has a first portion separated from the optical surface by a first gap (Fig. 9, first gap between 32 and 14) and has a second portion separated from the non-optical side surface by a second gap (Fig. 9, second gap between 32 and 14 orthogonal to the first gap).
D1 does not explicitly show adhesive having a first portion in the first gap and a second portion in the second gap.
D2 explicitly shows (¶58, ¶89-91, ¶119, ¶127, and Figs. 8-9) adhesive (32) having a first portion in the first gap (29) and a second portion in the second gap (between lens 12’s brim and groove 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized adhesive of D2 to stabilize the lens of D1 for the purpose of preventing optical aberration due to movement of the lens.
Regarding claim 4, the modified D1 teaches the head-mounted device defined in claim 1, and D2 further discloses wherein the second gap (between lens 12’s brim and groove 24) is larger than the first gap (narrower gap 29).
Regarding claim 5 and 7, the modified D1 teaches the head-mounted device defined in claim 1, and D2 further discloses wherein the adhesive comprises epoxy (¶58, ¶89-91, ¶119, ¶127, and Figs. 8-9).
Regarding claim 6, the modified D1 teaches the head-mounted device defined in claim 1, and D2 further discloses wherein the adhesive comprises a non-silicone adhesive (¶58, ¶89-91, ¶119, ¶127, and Figs. 8-9).
Regarding claim 8, the modified D1 teaches the head-mounted device defined in claim 1, but does not explicitly show wherein the adhesive has a Young's modulus of elasticity of 1 MPa to 200 MPa. 
However, the structure of claim 1 and various adhesives being known therefor from the modified D1 indicate that the general conditions of the claim have been met. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the known adhesives and achieved the claimed modulus of elasticity toward stabilizing the lens by adhering it to the support structures of the modified D1.
Regarding claim 9, the modified D1 teaches the head-mounted device defined in claim 1, and D1 further disloses wherein the optical surface has a partial mirror coating (¶23-24, ¶30-37).
Regarding claim 12, the modified D1 teaches the head-mounted device defined in claim 1, and further discloses wherein the optical surface is characterized by a first surface normal, wherein the side surface is characterized by a second surface normal, and wherein the first and second surface normals are oriented with respect to each other at an angle of 50-90 degrees (D1, Fig. 9).
Regarding claim 16, the modified D1 teaches the head-mounted device defined in claim 1, and further discloses wherein the support member has a channel (D1, Fig. 9) formed by a three-axis milling machine and wherein the adhesive is received within the channel (as taught above by D2).
Regarding claim 17, D1 teaches a head-mounted device (Figs. 1, 2, 9; ¶23-24, ¶30-37), comprising: a display (12); a lens (14) through which the display is visible from an eye box, wherein the lens has an optical surface and a non-optical side surface (Fig. 9); a head-mounted support structure (142) configured to support the display and lens (Fig. 9). 
D1 does not explicitly show a non-silicone adhesive configured to attach the lens to the head-mounted support structure.
D2 explicitly shows a non-silicone adhesive configured to attach the lens to the head-mounted support structure (¶58, ¶89-91, ¶119, ¶127, and Figs. 8-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the non-silicone adhesive of D2 to attach D1’s lens to its head-mounted support structure and thus stabilized the lens, preventing optical aberration due to movement of the lens.
Regarding claim 18, the modified D1 teaches the head-mounted device defined in claim 17, but does not explicitly show wherein the non-silicone adhesive has a Young's modulus of elasticity of 1-200 MPa.
However, the structure of claim 1 and various adhesives being known therefor from the modified D1 indicate that the general conditions of the claim have been met. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the known adhesives and achieved the claimed modulus of elasticity toward stabilizing the lens by adhering it to the support structures of the modified D1.
Regarding claim 20, D1 teaches a head-mounted device (Figs. 1, 2, 9; ¶23-24, ¶30-37), comprising: a display (12); a lens (14) through which the display is visible from an eye box (Fig. 9), wherein the lens has an optical surface and a non-optical side surface (Fig. 9); a head-mounted support structure (142) configured to support the display (12) and lens (14).
D1 does not explicitly show adhesive configured to attach the lens to the head-mounted support structure, wherein the adhesive is characterized by a first interface between the adhesive and the head-mounted support structure and a second interface between the adhesive and the lens, and wherein the adhesive is configured to fracture in bulk in response to a drop event rather than failing at the first interface or second interface.
D2 explicitly shows adhesive configured to attach the lens to the head-mounted support structure (¶58, ¶89-91, ¶119, ¶127, and Figs. 8-9): when the adhesive (32) is injected into the adhesive injection portion (28), the adhesive (32) spreads in the gap between the lens (12) with a brim and the groove (24), which is a narrower gap (29), due to the capillary phenomenon; meanwhile, a very small amount of the adhesive (32) penetrates into the gap (29a) between the side surface of the groove (24) and the side surface of the lens (12a), but since the gap (29a) rapidly expands as the distance from the gap (29) increases, the spread of the adhesive (32) due to the capillary phenomenon is less likely to occur (there exists a second interface between the adhesive 32 and the lens 12, and there exists a first interface between the adhesive 32 and the groove 24). 
Based on the above, the fracture of the adhesive in case of a drop is associated with the bonding strength, force direction, bonding geometry, and respective elastic modulus of the lens, the lens barrel and the adhesive themselves. Absent any apparent criticality of the claimed adhesive, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the claimed function would be attained through routine experimentation with D1 as modified by the adhesive of D2. 

Claim(s) 2, 3, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified D1 as applied to claim 1 and 18 above, and further in view of Jamshidi (US 20200271957 A1, effective 2/22/2019).
Regarding claim 2 and 11, the modified D1 teaches the head-mounted device defined in claim 1, D1 teaches metal as a suitable material for the housing (¶23-24, ¶30-37).
D1 does not explicitly show wherein the support member comprises an aluminum member with a black anodized coating.
D2 teaches aluminum as a suitable material (¶58, ¶89-91, ¶119, ¶127). Jamshidi in an analogous endeavor toward limiting stray light in a near eye projector teaches black anodized aluminum as a known coating for external light baffles (¶56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized black anodized aluminum according the teachings of D2 and Jamshidi to improve the support member of the modified D1 for the purpose of limiting stray light and preventing image degradation. MPEP 2144.07.
Regarding claim 3, the modified D1 teaches the head-mounted device defined in claim 1, but does not explicitly show wherein the side surface has an opaque coating layer interposed between the side surface and the second portion.
Jamshidi in an analogous endeavor toward limiting stray light in a near eye projector teaches black anodized aluminum as a known coating for external light baffles at non-optical edges of optical elements (¶56, Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized black anodized aluminum interposed between the side surface and the second portion of the modified D1 for the purpose of limiting stray light and thus preventing image degradation. MPEP 2144.07.
Regarding claim 19, the modified D1 teaches the head-mounted device defined in claim 18, but does not explicitly show wherein the head-mounted support structure has a lens barrel (D1, Fig. 9, 32), wherein the lens has an optical surface and a side surface (D1, Fig. 9), wherein the non-silicone adhesive has a first portion that bonds the optical surface to the lens barrel (laterally to 32 at the optical surface) and a second portion that bonds the non-optical side surface to the lens barrel (longitudinally to 32 at the non-optical surface).
The modified D1 does not explicitly show the lens barrel formed from black anodized aluminum
D2 teaches aluminum as a suitable material (¶58, ¶89-91, ¶119, ¶127). Jamshidi in an analogous endeavor toward limiting stray light in a near eye projector teaches black anodized aluminum as a known coating for external light baffles (¶56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized black anodized aluminum according the teachings of D2 and Jamshidi to improve the support member of the modified D1 for the purpose of limiting stray light and preventing image degradation. MPEP 2144.07.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified D1 as applied to claim 1 above, and further in view of Jamshidi (US 20200271957 A1) and Outram (Black Coatings to Reduce Stray Light1).
Regarding claim 13, the modified D1 teaches the head-mounted device defined in claim 1, D1 further comprising a gaze tracking system (Figs. 1, 2, 9; ¶23-24, ¶30-37).
D1 does not explicitly show configured to emit infrared light, wherein the support member has a surface configured to absorb visible light and configured to absorb the emitted infrared light.
D2 teaches aluminum as a suitable material (¶58, ¶89-91, ¶119, ¶127). Jamshidi in an analogous endeavor toward limiting stray light in a near eye projector teaches black anodized aluminum as a known coating for external light baffles (¶56). Outram teaches, in a review of materials for reducing stray light, that black anodized aluminum absorbs in visible and may be prepared to absorb infrared (p. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized visible and infrared absorbing black anodized aluminum for the purpose of reducing stray light in the device of the modified D1 according to the teachings of D2, Jamshidi, and Outram.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified D1 as applied to claim 1 above, and further in view of Jamshidi (US 20200271957 A1, effective 2/22/2019) and Aluminum Anodizers Council2.
Regarding claim 14, the modified D1 teaches the head-mounted device defined in claim 1, but does not explicitly show wherein the support member comprises aluminum having an anodized surface containing tin and nickel.
D2 teaches aluminum as a suitable material (¶58, ¶89-91, ¶119, ¶127). Jamshidi in an analogous endeavor toward limiting stray light in a near eye projector teaches black anodized aluminum as a known coating for external light baffles (¶56). Aluminum Anodizers Council indicates that anodized aluminum may be colored with tin and nickel (p. 7 of 18, Electrolytically Deposited Coloring). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that black anodization of aluminum as carried out by the modified D1 would commonly include tin and nickel deposition toward coloring of aluminum black. MPEP 2144.07.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified D1 as applied to claim 1 above, and further in view of Blum (US 20140028966 A1) and Zider (US 20110187987 A1).
Regarding claim 15, the modified D1 teaches the head-mounted device defined in claim 1, the modified D1 does not explicitly show further comprising a primer layer between the support member and the adhesive.
Blum teaches electronic eyeglasses in which adhesive is applied over a primer (¶352). Zider also teaches preparing eyeglass frame members with primer to improve adhesive bonding (¶45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a primer to improve adhesive bonding in electronic eyeglasses of the modified D1 as taught by Blum (¶305) and Zider (¶45).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, the modified D1 teaches the head-mounted device defined in claim 1, but does not explicitly show wherein the optical surface is covered with a thin-film interference filter and wherein the first portion bonds to the thin-film interference filter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Bernie Outram. Black Coatings to Reduce Stray Light. University of Arizona 2016. Archived online 4/12/2019 at https://web.archive.org/web/20190412075804/https://wp.optics.arizona.edu/optomech/wp-content/uploads/sites/53/2016/10/Black-Coatings-to-Reduce-Stray-Light.pdf
        2 Specifying Anodized Finishes on Aluminum. ALUMINUM ANODIZERS COUNCIL 2013.